690 F.2d 446
August J. C. EGLE, Plaintiff-Appellee,v.Ann E. Schraedel EGLE, Defendant-Appellant.
No. 82-3037.
United States Court of Appeals,Fifth Circuit.
Oct. 15, 1982.

Flaxman & Flaxman, Charles Flaxman, Coral Gables, Fla., for defendant-appellant.
Abrams & Abrams, Edward C. Vining, Jr., Miami, Fla., Albert J. Joyce, Jr., Balboa, Republic of Panama, for plaintiff-appellee.
Appeal from the United States District Court for the District of the Canal Zone; FRANK H. McFADDEN, Judge.
ON PETITION FOR REHEARING
Before GEE, GARZA and TATE, Circuit Judges.
PER CURIAM:


1
Arguable questions of jurisdiction being raised on rehearing, and the panel being in disagreement both as to these and as to the merits, we vacate our former judgment, 673 F.2d 1326, classify the appeal as Class IV, transfer the appeal to the oral argument calendar, and expedite it.  It is so


2
ORDERED.